McCay, Judge.
We do not feel authorized to interfere with the judgment refusing an injunction in this case, as we understand the record. There is no house on the land. The cleared land is but fifteen acres, and that is, and has been, in fact, in possession of the defendant. The Judge has no power to turn him out, the mesne profits is a small matter, and clearing more land will be an advantage to the place. We think the plaintiff can wait for a final judgment at law without any serious danger. At any rate, as this is the judgment of Judge Clark, we cannot say he has abused the discretion the law gives him, when called upon to exercise his prerogative in issuing so severe a writ as an injunction.
Judgment affirmed.